By the Court,

Cole, J.
We think the appeal in this case was improperly dismissed. The company appeared by its attorney before the justice, putin an answer and went to trial, thus submitting itself to the jurisdiction of the court. On being defeated in that court, the agent Wright, on behalf of the company, gave notice of an appeal and made the affidavit required by the statute. We cannot see why the appeal was not regular. Of course a corporation could only appeal by its agent. It is said it does not appear that the agent was authorized by the company to take this appeal, or to appear for it in the cause. When an agent or attorney appears for a corporation in court and prosecutes or defends a suit for or against such corporation, it is presumed to be done on sufficient authority. We do not understand that it is the practice, or that it is necessary, to produce the evidence of this authority — the written letter of attorney — in court, showing that the agent or attorney was authorized to appear for the corporation. Such authority is presumed from the fact of appearance. Besides, this court has held that a par*635ty might appeal from a judgment by default before a justice. State vs. Ives, Same vs. Goodrich, ante, p. 445. So that if there had been no appearance at all before the justice, the company might have appealed from the judgment. But it is clear that it must be presumed the agent was lawfully authorized to appear for the company and take the appeal. The production of a written warrant of attorney for that purpose was not necessary.
The order dismissing the appeal is reversed, and the cause remanded for further proceedings according to law.